     Case 1:19-cv-00148-DAD-SAB Document 36 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    BINH CUONG TRAN,                                   Case No. 1:19-cv-00148-DAD-SAB (PC)
11                        Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                         REQUEST FOR EXTENSION OF TIME TO
12             v.                                        RESPOND TO PLAINTIFF’S DISCOVERY
                                                         REQUESTS
13    S. SMITH, et al.,
                                                         (ECF No. 35)
14                        Defendants.
15

16            Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action

17   pursuant to 42 U.S.C. § 1983.

18            Currently before the Court is Defendants’ request for an extension of time to respond to

19   Plaintiff’s discovery requests, filed September 17, 2020.

20            Good cause having been presented, it is HEREBY ORDERED that Defendants are

21   granted to October 19, 2020, to respond to Plaintiff’s request for production of documents, set

22   one, and request for admissions, set one.

23
     IT IS SO ORDERED.
24

25   Dated:     September 17, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
